Citation Nr: 0732091	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-17 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae, currently rated as 30 percent 
disabling.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1991 and from November 1992 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, increased the 
disability rating for pseudofolliculitis barbae to 30 percent 
effective April 2004, denied service connection for PTSD, and 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
hypertension.  In February 2005, the RO reopened the claim of 
service connection for hypertension.  However, the Board is 
under a legal duty in these situations to first determine if 
there is new and material evidence to reopen the claim, 
regardless of what the RO may have determined in this regard.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In May 
2007, the Board remanded this case for the veteran to be 
afforded a Board hearing.  In June 2007, the veteran 
testified at a Travel Board hearing before the undersigned.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal as to the issue of 
entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae was requested.

2.  In May 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal as to the issue of 
entitlement to service connection for PTSD was requested.

3.  In a March 1996 decision, the RO denied service 
connection for hypertension.  A notice of disagreement was 
not received within the subsequent one-year period.

4.  Evidence submitted since the RO's March 1996 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to a rating in 
excess of 30 percent for pseudofolliculitis barbae have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of service connection for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The RO's March 1996 rating decision which denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006).

4.  New and material evidence has been received since the 
RO's March 1996 rating decision; thus, the claim of service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of Pseudofolliculitis Barbae and Service 
Connection for PTSD, currently rated as 30 percent disabling

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a May 2004, the veteran withdrew his 
appeal as to the issues of entitlement to a rating in excess 
of 30 percent for pseudofolliculitis barbae and entitlement 
to service connection for PTSD.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues and they are dismissed.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim of Entitlement to Service Connection for 
Hypertension

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of whether new and material evidence has 
been received to reopen the claim of service connection for 
hypertension, the veteran's claim is being granted to the 
extent that it is reopened.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

In a March 1996 rating decision, the RO denied service 
connection for hypertension on the basis that there was no 
evidence demonstrating that the veteran had hypertension or 
of its possible relationship to service.  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's March 1996 rating decision is 
final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed in April 2004.  See 38 C.F.R. § 3.156(a).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no current diagnosis of hypertension.  The March 
1996 RO decision is final.  38 U.S.C.A. § 7105.  Since the 
prior final decision, evidence has been added to the claims 
file.  The additional evidence of record consists of a lay 
statement indicating that the veteran had been observed 
having chest pain, VA outpatient records documenting that the 
veteran has hypertension, and a January 2005 VA examination 
which also reflected a current diagnosis of hypertension.  

The additional evidence is new and material because it 
includes competent evidence that cures the prior evidentiary 
defect of no current diagnosis of hypertension.  

In sum, the evidence submitted since the RO's March 1996 
rating decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and therefore raises a 
reasonable possibility of substantiating the claim.  New and 
material evidence has been received since the RO's March 1996 
decision; thus, the claim is reopened.  


ORDER

The issue of entitlement to a rating in excess of 30 percent 
for pseudofolliculitis barbae is dismissed.

The issue of entitlement to service connection for PTSD is 
dismissed.  

The application to reopen the claim of service connection for 
hypertension is granted.



REMAND

In January 2005, the veteran was afforded a VA examination.  
A comprehensive review of the veteran's history was 
conducted.  It was noted that in February 1988, prior to 
service, the veteran had an elevated blood pressure reading 
of 144/100.  Other elevated readings were documented in July 
1991, December 1993, September 1994, February 1995, January 
1996, and August 1999.  Current examination revealed 
hypertension.  The examiner indicated that upon a review of 
the claims file, the veteran had high blood pressure readings 
as far back as 1988, but he was not started on treatment 
until last year.  The examiner opined that the veteran most 
likely had hypertension as far back as then.  

The veteran had two periods of service from August 1988 to 
August 1991 and from November 1992 to November 1995.

The Board finds that further clarification from a VA examiner 
is required.  The claims file should be returned to the 
examiner who conducted the January 2005 examination, or, if 
unavailable, to another VA examiner for an addendum to be 
prepared.  

The examiner should opine if the veteran had hypertension 
prior to his entry into service in August 1988.  If so, the 
examiner should opine if the veteran's hypertension underwent 
an increase in disability during service.   If the veteran's 
hypertension underwent an increase in disability during 
service, was the increase in disability due to the natural 
progress of the disease or was the increase in disability 
beyond the natural progress of the disease.  

If hypertension did not exist prior to the veteran's entry 
into service in August 1988, the examiner should opine if 
hypertension was incurred during the veteran's period of 
service from August 1988 to August 1991.  If hypertension was 
not incurred during the period of service from August 1988 to 
August 1991, the examiner should opine if it was manifest 
during the one year period following that period of service, 
i.e., was it manifest between August 1991 and August 1992.  

If hypertension was not manifest during that period, the 
examiner should opine if it was initially manifest during the 
period of September 1992 to November 1992, prior to the 
second period of service.  If so, the examiner should opine 
if the veteran's hypertension underwent an increase in 
disability during service.   If the veteran's hypertension 
underwent an increase in disability during service, was the 
increase in disability due to the natural progress of the 
disease or was the increase in disability beyond the natural 
progress of the disease.  

If that is not the case, the examiner should opine if 
hypertension was incurred during the second period of service 
from November 1992 to November 1995 or within the one year 
period following that period of service.  Finally, if 
hypertension was not manifest therein, the examiner should 
opine as to whether currently diagnosed hypertension is 
otherwise related to service.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  

In the present appeal, VCAA notice was not issued with regard 
to Dingess/Hartman.  As this case is being remanded, the 
veteran should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
to include Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain a VA medical addendum to the 
January 2005 examination from the January 
2005 examiner, or, if unavailable, obtain 
another VA examiner.  A review of the 
claims file should be conducted.  The 
examiner should be requested to opine to 
the following questions:

(1) The examiner should opine if the 
veteran had hypertension prior to his 
entry into service in August 1988.  If 
so, the examiner should opine if the 
veteran's hypertension underwent an 
increase in disability during service.   
If the veteran's hypertension underwent 
an increase in disability during service, 
was the increase in disability due to the 
natural progress of the disease or was 
the increase in disability beyond the 
natural progress of the disease.  

(2) If hypertension did not exist prior 
to the veteran entry into service in 
August 1988, the examiner should opine if 
hypertension was incurred during the 
veteran's period of service from August 
1988 to August 1991.  

(3) If hypertension was not incurred 
during the period of service from August 
1988 to August 1991, the examiner should 
opine if it was manifest during the one 
year period following that period of 
service, i.e., was it manifest between 
August 1991 and August 1992.  

(4) If hypertension was not manifest 
during that period, the examiner should 
opine if it was initially manifest during 
the period of September 1992 to 
November 1992, prior to the second period 
of service.  If so, the examiner should 
opine if the veteran's hypertension 
underwent an increase in disability 
during service.   If the veteran's 
hypertension underwent an increase in 
disability during service, was the 
increase in disability due to the natural 
progress of the disease or was the 
increase in disability beyond the natural 
progress of the disease.  

(5) If hypertension was not manifest 
prior to the second period of service, 
the examiner should opine if hypertension 
was incurred during the second period of 
service from November 1992 to November 
1995 or within the one year period 
following that period of service.  

(6) If hypertension was not manifest 
therein, the examiner should opine as to 
whether currently diagnosed hypertension 
is otherwise related to service.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


